Citation Nr: 0923362	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-20 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to an effective date earlier than March 26, 
1993, for the grant of service connection for headaches.

2.  Entitlement to an effective date earlier than March 26, 
1993, for the grant of service connection for posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active duty from January 1968 to September 
1970, active duty for training from August 1985 to August 
1986, and active duty from January 1991 to May 1991.

By an April 1994 rating decision, service connection for 
posttraumatic stress disorder and headaches was granted.  In 
July 2002, the Veteran filed a claim for an earlier effective 
date for the grant of service connection for headaches.  The 
RO denied the claim in a July 2003 rating action, and the 
Veteran filed a timely notice of disagreement with the denial 
in August 2003.  The RO, however, took no further action on 
the claim.  In September 2004, the Board remanded the claim 
for an earlier effective date for headaches to the RO for 
issuance of a statement of the case pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999).  In that decision, the Board 
also remanded the issue of entitlement to an earlier 
effective date for the grant of service connection for 
posttraumatic stress disorder for the issuance of a statement 
of the case pursuant to Manlincon, supra.  In April 2005, the 
RO issued a statement of the case addressing the Veteran's 
claims of entitlement to an effective date earlier than March 
26, 1993, for the grant of service connection for headaches 
and posttraumatic stress disorder, and the Veteran timely 
perfected an appeal to the Board.

The Board notes that in the September 2004 remand, the Board 
acknowledged that at an informal conference with a decision 
review officer at the RO in June 2003, the Veteran raised a 
claim of clear and unmistakable error in a January 1971 
denial of service connection for headaches.  However, the RO 
has not developed that issue for the Board's review.  As this 
claim has not been adjudicated by the RO, it is not before 
the Board.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for 
headaches was denied by a decision by the RO in January 1971.  
A claim of entitlement to service connection for a 
psychiatric disorder was denied by a RO decision in June 
1971; the Veteran appealed the denial to the Board, which 
denied the claim in a November 1971 decision.

2.  The Veteran filed a petition to reopen the previously 
denied claims for service connection for headaches and a 
psychiatric disorder that was received by the RO on March 26, 
1993.

3.  In an April 1994 rating decision, the Veteran was awarded 
service connection for headaches and for posttraumatic stress 
disorder, effective March 26, 1993; no appeal was filed with 
respect to the effective date assigned by the RO.


CONCLUSIONS OF LAW

1.  An effective date earlier than March 26, 1993, for the 
grant of service connection for headaches is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.157, 3.400 (2008).

2.  An effective date earlier than March 26, 1993, for the 
grant of service connection for posttraumatic stress disorder 
is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law governing the effective date for an award of service 
connection is well established.  Generally, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2008); see Nelson v. Principi, 18 Vet. 
App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 
451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. 
Brown, 5 Vet. App. 215 (1993) (an award granted on a reopened 
claim may not be made effective prior to the date of receipt 
of the reopened claim).

The Board notes that during the pendency of the Veteran's 
appeal, VA revised 38 C.F.R. § 3.400(q).  See 71 Fed. Reg. 
52,455-57 (Sept. 6, 2006).  The amended regulation became 
effective October 6, 2006.  As revised, the provisions under 
the previous version of 38 C.F.R. § 3.400(q)(2), which 
concerned service department records, was removed.  The 
amended regulation reflects the provisions of former 
paragraph (q)(1)(ii) as new paragraph (q)(2).  This paragraph 
relates to receipt of new and material evidence received 
during an appeal period or prior to an appellate decision, or 
received after a final disallowance, which does not affect 
the Veteran's claim.  There are no other substantive changes 
to 38 C.F.R. § 3.400(q) that have an effect on the issues 
under review.

The Veteran was originally denied service connection for 
headaches by a rating decision issued by the RO in January 
1971.  The RO subsequently denied the Veteran's claim for a 
psychiatric disorder in a June 1971 decision.  The Veteran 
timely appealed, and the Board denied the psychiatric 
disorder claim in a November 1971 decision.  As no exception 
to finality applies, the decision is final based on the 
evidence of record.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1100 (2008).  

The Veteran is seeking an effective date prior to March 26, 
1993, for the award of service connection for headaches and 
for posttraumatic stress disorder (PTSD).  Specifically, he 
contends that the effective date should be in 1970, from the 
date on which he initially filed claims for service 
connection for headaches and a psychiatric disorder, which 
dates fell within one year from his separation from active 
duty.  Alternately, the Veteran has contended that the 
effective date should be the day after he was separated from 
active duty.

The claims on which the current appeal is based were received 
on March 26, 1993.  The petitions to reopen were granted, and 
the Veteran was awarded service connection for headaches and 
for PTSD in an April 1994 rating decision issued by the RO.  
In that decision, the RO assigned an effective date to the 
service connection awards of March 26, 1993, the date the 
claims were received by VA.  The Veteran filed an appeal of 
the April 1994 decision with respect to the ratings assigned, 
but he did not appeal the effective date.

In light of the foregoing, it is the Board's conclusion that, 
as a matter of law, the Veteran is not entitled to assignment 
of an effective date prior to March 26, 1993, for the award 
of service connection for headaches or for PTSD.  The Veteran 
contends that the effective date for the award of service 
connection for his headaches and PTSD should be in 1970, 
because that is the date of his original claims for service 
connection for headaches and PTSD, and alternately because he 
was separated from active duty in 1970.  Because the Veteran 
did not dispute the effective date when assigned in April 
1994, he cannot prevail on a claim to reopen the question of 
entitlement to an effective date earlier than March 26, 1993, 
or on a "freestanding" claim for an earlier effective date.  
Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); 
Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  The 
governing legal authority is clear and specific, and VA is 
bound by it.  As such, the claims for earlier effective dates 
are denied as a matter of law.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004).

	(CONTINUED ON NEXT PAGE)


ORDER

An effective date prior to March 26, 1993, for the grant of 
service connection for headaches is denied.

An effective date prior to March 26, 1993, for the grant of 
service connection for posttraumatic stress disorder is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


